Citation Nr: 0506435	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-18 128	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Ft. Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired 
variously diagnosed gastrointestinal disorder to include as 
secondary to the service-connected PTSD.

3.  Entitlement to a rating in excess of 70 percent for PTSD.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law





ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 1969 
and from May 1976 to April 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The RO, in pertinent part, denied entitlement to service 
connection for IBS, acid reflux, and fibromyalgia, to include 
as secondary to the service-connected PTSD.

Due to a relocation of the veteran, jurisdiction of his 
claims was assumed by the VA Medical and Regional Office 
Center (M&ROC) in Ft. Harrison, Montana.

In May 2003 the M&ROC denied entitlement to an evaluation in 
excess of 70 percent for PTSD.  

The veteran's claim of entitlement to service connection for 
a chronic acquired variously diagnosed gastrointestinal 
disorder was before the Board in December 2003.  The Board 
reopened the veteran's claim of entitlement to service 
connection for hiatal hernia based on the submission of new 
and material evidence.  

The Board remanded the claims of entitlement to service 
connection for IBS and hiatal hernia on a de novo basis to 
the M&ROC for further development and adjudicative action.  



The issue of entitlement to service connection for 
fibromyalgia to include as secondary to service-connected 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the M&ROC via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  A chronic acquired variously diagnosed gastrointestinal 
disorder such as irritable bowel syndrome (IBS), 
gastroesophageal reflux disease (GERD), or hiatal hernia was 
not shown in service or for many years thereafter; nor was 
peptic ulcer disease disabling to a compensable degree during 
the first post service year.

3.  The competent and probative evidence of record 
establishes that a chronic acquired variously diagnosed 
gastrointestinal disorder has not been linked to active 
service or causally related to the service-connected PTSD on 
any basis.

4.  The competent and probative evidence of record does not 
establish that the veteran's PTSD is currently productive of 
total social and occupational impairment.


CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed gastrointestinal 
disorder was not incurred in or aggravated by active service, 
are not proximately due to, the result of, or aggravated by 
service-connected PTSD; nor may service connection be 
presumed for peptic ulcer disease.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).
2.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

PTSD

Service connection for PTSD was awarded in a May 1999 rating 
decision.  The RO assigned a 30 percent rating effective 
January 1997.  The award was based on a review of service 
medical and personnel records; statements of the veteran; lay 
statements from GM (initials) and JL; treatment records from 
the Southwest Guidance Center and the Vet Center; outpatient 
treatment records from Grand Island VA Medical Center (VAMC) 
dated between 1997 and 1999; reports of VA examination dated 
in 1997 and 1999 containing diagnoses of PTSD; and a unit 
history submitted by the US Naval Support Activity, Danang.  

In a September 2000 rating decision the RO granted 
entitlement to an increased evaluation of 50 percent for PTSD 
effective in July 2000.  The increase was based on a July 
2000 VA examination.  At the time of his examination, the 
veteran reported a 15-year history as a consumer safety 
inspector.  He presented with subjective complaints of 
flashbacks; nightmares; sleeplessness; periods of violence; 
night sweats, anxiety; and depression.  

Mental status examination showed the veteran to be fairly 
developed and nourished.  He appeared his stated age.  The 
examiner found some obsessive-compulsive tendencies and 
occasional tangentiality relating to his experiences in 
Vietnam.  He had no abnormal thought process.  His attention, 
concentration, memory, and recall were within acceptable 
range.  There were no delusions, hallucinations, or any 
looseness of association.  He remained oriented to name, 
place, date, and the present situation.  

He was found competent for VA purposes and able to manage his 
own benefit payments.  PTSD was classified as moderate and 
chronic.  He was assigned a current GAF of 60 and 70 for the 
past year.  His social and occupational activities were 
considered affected.  Dysthymia and anxiety were not 
considered as separate entities from PTSD.

In a February 2002 rating decision the RO granted entitlement 
to an increased evaluation of 70 percent for PTSD retroactive 
to July 2000.  The increase was based on a January 2002 VA 
examination.  On examination the veteran reported working as 
a consumer safety inspector since 1985, working 12-hour days.  
He related that he had no social or recreational activities.  
He denied any past suicide attempts.  He was clear and 
coherent without any observed abnormal thought process or any 
organic process.  He had good recall of remote and recent 
events.  He had good attention and concentration.  No panic 
attacks were noted.  PTSD was classified as moderate to 
severe.  He was assigned a current and past year GAF of 65.  
Impairment from PTSD included depression, anxiety, mood 
swings, insomnia, and paranoia.

The veteran filed a claim for an increased evaluation for 
PTSD in February 2003.  

A February 2003 report from Golden Triangle Mental Health 
Center noted the veteran moved to Montana to take an 
employment promotion.  He reported problems with work since 
his transfer.  He complained of isolation.  He was verbally 
agitated and made veiled threats to the therapist.  He was 
oriented times three.  Speech and thought appeared stilted 
and lacked fluency.  There were no suicidal or homicidal 
ideations.  He was diagnosed with PTSD and major depressive 
disorder.  He was assigned a GAF of 35.  

A March 2003 progress note from the Montana VAMC notes the 
veteran had an 18-year employment history as a consumer 
safety inspector.  He complained of difficulty dealing with 
people, especially his supervisor.  He reported two failed 
marriages.  He denied any psychiatric hospitalization.  He 
informed the examiner that he attended church, but preferred 
an isolated lifestyle.  

The veteran presented with subjective complaints of night 
sweats, hyper startle response, nightmares, flashbacks, and 
survivor guilt.  On mental status examination, he was 
irritable and agitated.  He was able to track the 
conservation fairly well and had no impairment of 
concentration or attention.  Psychomotor activity was within 
normal limits.  His memory appeared to be functionally 
intact.  Thinking was logical and goal oriented.  There was 
no indication of a thought disorder.  The GAF was 50.  The 
examiner noted he was able to maintain employment with 
difficulty, including social problems dealing with others in 
the job setting.

A June 2003 discharge summary from Golden Triangle noted the 
veteran failed to appear for further sessions.

VA outpatient treatment records dated between 2002 and 2003 
show continued treatment for depression and PTSD 
symptomatology.  The veteran reported in August 2002 that 
some days he wanted to put a shot gun barrel in his mouth.

Additional VA outpatient treatment records dated between 2003 
and 2004 show continued complaints referable to the veteran's 
PTSD.  He was noted to carry a loaded 357.  While he 
complained of job stress, he was still employed in November 
2003. 

A December 2003 letter from Golden Triangle Community Mental 
Health Center shows the veteran had severe PTSD symptoms that 
inhibited his daily functioning.  The therapist noted his 
employment was a source of stress.

The veteran was afforded a VA examination in April 2004.  He 
reported continued employment as a meat inspector, though 
with problems respecting authority.  He described himself as 
having a good work ethic.  He presented with subjective 
complaints of social isolation, nightmares, exaggerated 
startle response, hyper vigilance, and intrusive thoughts.  


Mental status examination revealed anxiety and irritability.  
The veteran was able to track conversation reasonably well 
and no impairment of concentration or attention span was 
noted.  He exhibited mild psychomotor agitation in that his 
hands were tremulous.  His memory was functionally intact.  
Thinking was logical and goal oriented.  There were no 
indications of a thought disorder.  He was diagnosed with 
PTSD.  He was assigned a GAF of 50.  The examiner noted while 
he had been able to sustain employment, it appeared that he 
had ongoing difficulties with authority figures.  Impaired 
social functioning was noted.


Chronic Acquired Variously Diagnosed Gastrointestinal 
Disorder

The veteran's service medical records are negative for 
evidence or findings of IBS, GERD, or hiatal hernia.  An 
entry dated in January 1977 noted complaints of being unable 
to keep down medication.  The examiner found no symptoms 
indicative of gastric difficulties.  The diagnosis was a 
nervous stomach due to stress.  The March 1977 Report of 
Medical Examination was negative for any evidence or findings 
of the claimed disorders. 

A March 1997 upper gastrointestinal x-ray (UGI) showed a 
hiatal hernia with reflux.  Upon VA examination, also dated 
in March 1997, the veteran reported he was unable to control 
his bowels.  No nexus opinions were provided.

The veteran was afforded a VA examination in August 2002.  He 
presented with complaints of loose stools of 8 to 12 years 
duration.  He denied bloody or mucoid stools or constipation.  
He reported GERD beginning in his late 20's or early 30's.  
He denied having a sore throat, acid in his throat or 
choking.  He complained of heartburn occurring two times per 
week.  He stated that he had occasional nausea and bile-like 
vomit.  No diagnosis was provided.

An addendum dated in August 2002 indicated that an upper 
gastrointestinal x-ray showed active post-bulbar ulcer and 
delayed esophageal emptying.  Barium enema was negative.  The 
examiner opined that IBS was not related to service or PTSD.  
The examiner stated that GERD/Peptic Ulcer Disease (PUD) was 
not related to service or PTSD.

A December 2002 letter from Sweet Medical Center was sent to 
the veteran's representative in response to questions posed 
by the representative.  The physician's assistant (PA) noted 
the veteran was not seen prior to December 2002 for 
complaints of either GERD or IBS.  The PA noted that further 
diagnostic studies were ordered based on his complaints.  
However, she stated that she was going to address the 
questions posed.  She opined that GERD and ulcers were 
conditions both known to be associated with stress.  She 
concluded had the veteran not experienced psychological 
trauma in Vietnam, it was highly unlikely that he would 
suffer from the noted physical disorders, as they were known 
to be related to severe stress.  No underlying treatment 
records were provided.

Pursuant to Board remand, the veteran was afforded an 
additional VA examination in July 2004.  The veteran's claims 
folder was reviewed.  He complained of bilious regurgitation 
and heartburn beginning in the 1970's.  He informed the 
examiner that his heartburn and regurgitation were well 
controlled with only a rare episode in the past one month.  
He had dysphagia to solid food such as bread and chicken 
relieved by swallowing water.  He reported bowel problems 
beginning 15 years ago with gas and diarrhea.  The examiner 
noted that an August 2002 colon x-ray showed no abnormality.  

The veteran attributed his symptoms to his PTSD.  The 
examiner diagnosed the veteran with GERD and IBS.  He opined 
that based on time course and records reviewed, neither 
diagnosis was likely to be caused or aggravated by his 
military service or his PTSD.  The examiner concluded that 
GERD was not aggravated by the PTSD as it was responding to 
medical therapy.  The examiner noted that IBS appeared to be 
aggravated by the PTSD.

In an October 2004 addendum opinion, the examiner clarified 
that IBS was acutely influenced by times of stress without 
permanent enhancement of the underlying disease process 
rather than aggravated by his PTSD.

Criteria

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Service connection may be granted for a number of chronic 
diseases such as peptic ulcer disease if, after 90 days of 
service, such disorders are shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disorder. 38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.



Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.


In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's PTSD is currently rated under diagnostic code 
9411. 38 C.F.R. § 4.130.  Under this code section, a 70 
percent disability evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2004).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The Global Assessment of Functioning scale score (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The October 2001 and 2003 claims 
appeared substantially complete.  The veteran has clearly 
identified the disabilities in question and the benefits 
sought.  Further, he referenced the bases for the claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefits sought with the 
February 2002 and May 2003 rating decisions, the September 
2002 and July 2004 statements of the case (SOC), the November 
2004 supplemental statement of the case (SSOC) and the 
January 2002, February 2004, and March 2004 letters 
explaining the provisions of the VCAA.  

The letters clearly indicated what type of evidence was 
necessary to establish an increased rating for PTSD and 
service connection, to include on a secondary basis.  The 
letters specifically provided notice of the VCAA and 
explained the respective rights and responsibilities under 
the VCAA.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). 
The veteran was afforded various VA examinations in support 
of his claims.  While the veteran's service medical records 
from his first period of service have not been associated 
with the claims folder, numerous attempts were made to obtain 
them to no avail.  

In response to the VCAA letters, the veteran advised in 
November 2004 that he had furnished VA will all evidence in 
support of his claims and wished that his appeal be forwarded 
to the Board for a decision on the merits.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  Based on the documents outlined above, the 
veteran was clearly advised as to which portion of evidence 
is to be provided by him and which portion is to be provided 
by VA.  That requirement of VA has been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist him in this case.  To date, he has not identified 
any outstanding records in support of his claims.  The 
service connection claims were previously before the Board in 
December 2003, and remanded for further compliance with the 
VCAA.  Further development and expending of VA's resources is 
not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of ten months to respond to the last VCAA notice, and 
that he has given no indication of additional evidence that 
has not been obtained, the Board has concluded that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. 
§ 5103(b)].  As noted above, there is no deficiency in the 
veteran's case at hand, nor would there be otherwise by 
operation of the new law.  

A VA examination is not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claims. Id.  The requirements of 
the VCAA have been substantially met by the M&ROC.  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to him if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider his claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II, withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In this case, the initial AOJ decisions were made after 
November 9, 2000, the date the VCAA was enacted.  The 
veteran's service connection claims were denied in a February 
2002 rating decision.  The veteran received VCAA notice in 
January 2002 prior to disposition on the claims.  However, 
the Board determined in December 2003, that the notice was 
not adequate.  The M&ROC denied a rating in excess of 70 
percent for PTSD in a May 2003 rating decision.  

Only after that rating action was promulgated did the M&ROC 
provide specific VCAA notice in February 2004 to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  


Similarly, pursuant to Board remand an additional VCAA letter 
with respect to the service connection claims was mailed to 
the veteran in March 2004.

Because the February 2004 and March 2004 VCAA notices in this 
case were not provided to the veteran prior to the initial 
AOJ adjudications, the timing of the notices do not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.  The CAVC did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its previous decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini II, for the appellant to 
overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  


Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded opportunities to 
submit additional evidence and has responded that he has 
no additional evidence to submit.  

It appears to the Board that the claim has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claims.  In this case, the four 
content requirements of a VCAA notice has been fully 
satisfied.  The Board concludes that any error in not 
providing a single notice to the appellant covering all 
the content requirements is harmless error.  The January 
2002, February 2004, and March 2004 letters informed the 
veteran to submit any evidence or information in his 
possession.  Also, the Board notes that the medical 
records collectively address the relevant questions in 
this case.  



The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Service Connection

The veteran contends that he suffers from a chronic acquired 
gastrointestinal disorder no matter how diagnosed either as 
the result of his active service, or as secondary to his 
service-connected PTSD.  The Board has considered all the 
evidence of record and in light of the applicable laws and 
regulations, finds that service connection for a chronic 
acquired variously diagnosed gastrointestinal disorder is not 
warranted, to include on a secondary basis.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the instant case, the veteran's service medical records 
are devoid of any chronic acquired gastrointestinal disorder, 
no matter how diagnosed.  Despite complaints of being unable 
to keep down food in January 1977 and a diagnosis of a 
nervous stomach due to stress, the March 1977 Report of 
Medical Examination was negative for the claimed disorders. 

It is well to note at this time that the post service 
diagnosed peptic ulcer disease was not shown disabling to a 
compensable degree during the first post service year.

There is no medical evidence of a nexus between the veteran's 
active duty service and his post service variously diagnosed 
gastrointestinal disorders.  Specifically, the August 2002 
and July 2004 VA examiners opined that variously diagnosed 
gastrointestinal disorders found on examination were not 
related to service.  

The veteran has alternatively claimed service connection for 
a chronic acquired variously diagnosed gastrointestinal 
disorder on a secondary basis.  In support of his claim, he 
submitted a December 2002 letter from Sweet Medical Center.  

The Board finds that this opinion is not probative of the 
matter at hand and greater weight is to be accorded to the 
findings of the July 2004 VA examination.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  

The Board in looking at the findings of the July 2004 VA 
examination notes that the examiner took a complete history 
from the veteran.  The examiner, in reaching a diagnosis, 
considered the veteran's current complaints, as well as the 
objective results from the physical examination and medical 
records contained in the claims folder.  The Board is of the 
opinion, that the examiner, who performed the July 2004 VA 
examination and provided the October 2004 addendum opinion, 
based his findings on a complete and thorough review of the 
medical evidence of record and objective findings.

Specifically, the examiner concluded that based on time 
course and records reviewed, no diagnosed gastrointestinal 
disorder was likely caused or aggravated by the service 
connected PTSD.  GERD was found not to be aggravated by PSTD.  
The veteran's IBS was determined to be acutely influenced by 
times of stress without permanent enhancement of the 
underlying disease process rather than aggravated PTSD.  

In contrast, the Board finds that PA statements contained in 
the December 2002 letter from Sweet Medical Center are 
equivocal at best.  The conclusions do not appear to be 
supported by objective medical evidence.  The Board bases its 
conclusion on the doctor's own omission that prior to 
December 2002, the veteran was never treated for complaints 
of GERD or IBS.  The PA indicated that she ordered diagnostic 
studies based on the veteran's complaints.  However, she went 
forth with answering questions posed by the veteran's 
representative without the benefit of results from physical 
examination and diagnostic studies.  

Therefore, the December 2002 opinion is too speculative.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Based on the aforementioned, the Board has afforded more 
weight to the opinion of the VA examiner who performed the 
July 2004 VA examination, and finds that the clinical 
evidence of record does not support a finding of secondary 
service connection.

While there was a diagnosis of hiatal hernia with reflux upon 
upper gastrointestinal x-ray in March 1997, there is no 
objective medical evidence of a current diagnosis of hiatal 
hernia.  "In the absence of proof of present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

Despite the veteran's sincere belief that he has IBS, GERD, 
and a hiatal hernia as a result of his service-connected 
PTSD, his opinion is not probative of the matter on appeal as 
he is not competent to offer medical opinions.  Espiritu, 
supra.  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The evidence is not in relative equipoise.  The preponderance 
of the evidence is against the claim, and must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  


Increased Rating

The RO has assigned a 70 percent evaluation for PTSD.  The 
veteran has asserted that a 100 percent rating should be 
assigned due to the severity of his symptoms, to include 
impairment in social and occupational functioning.  
Specifically, he contends that while he is still employed, he 
forces himself to maintain said employment because he needs 
the money.

Considering the evidence of record, summarized in pertinent 
part in the Factual Background section above, and in light of 
the applicable laws and regulations, the veteran's PTSD more 
closely approximates the criteria for the currently assigned 
70 percent rating. See 38 C.F.R. §§ 4.3, 4.7, 4.130.  

While the Board acknowledges the veteran's PTSD 
symptomatology is severe, as manifested by the assigned 70 
percent rating, there is simply no objective medical evidence 
of total occupational and social impairment.  The various 
reports of VA examination and treatment notes both from VA 
and private providers, are devoid of such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name. Id.  

While the veteran was assigned a GAF of 35, indicative of 
some impairment in reality testing or communication or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood, by a therapist from Golden 
Triangle in February 2003, prior to and subsequent from this 
date his GAF scores have ranged from 50 to 70 indicative of 
serious to mild symptoms.  
The 35 GAF score was assigned in February 2003, based on 
complaints of social isolation, troubles with work, and 
veiled threats made to the therapist.  A June 2003 discharge 
summary shows that the veteran failed to appear for any 
further sessions.  Interference with social and occupational 
functioning in February 2003 is provided for in the assigned 
70 percent rating.  

Though the veteran has had some fleeting thoughts of suicide 
and violence towards other individuals, these manifestations 
are also provided for in the assigned 70 percent rating.  He 
continues to maintain a relationship with his youngest 
daughter and grandchildren.  He attends church and has 
attempted to establish romantic relationships since his two 
failed marriages.

The Board is aware of the veteran's sincere beliefs that a 
100 percent rating is warranted for his PTSD.  It is clearly 
evident that the veteran has difficulty with co-workers and 
respecting the authority of his supervisors; however, the 
fact remains that he has been employed as a consumer safety 
inspector in excess of 18 years.  

In sum, when applying the appropriate schedular criteria, the 
veteran's PTSD does not give rise to a 100 percent rating.  
His PTSD has never been productive of total social or 
industrial impairment. (Emphasis added.)

No question has been presented as to which of two evaluations 
would more properly classify the severity of PTSD.  38 C.F.R. 
§ 4.20.  Although the veteran is entitled to the benefit of 
the doubt when the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where as here, 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 70 percent for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant entitlement to increased compensation benefits 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's PTSD has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  

As noted above, the veteran has been employed as a consumer 
safety inspector in excess of 18 years.  The assigned 70 
percent rating adequately compensates the veteran for the 
nature and extent of severity of his PTSD.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.

ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed gastrointestinal disorder, to include as 
secondary to PTSD is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
VCAA letters were mailed in January 2002 and March 2004.  

In November 2001, the veteran filed a claim of entitlement to 
service connection for fibromyalgia as secondary to the 
service-connected PTSD.  His claim was denied by the M&ROC in 
a February 2002 rating decision.  He filed a timely notice of 
disagreement in April 2002.  However, the M&ROC failed to 
issue a SOC.  Where there has been an initial M&ROC 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to  a statement of the 
case, and the M&ROC's failure to issue such is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The M&ROC should issue a statement of 
the case addressing the denial of 
entitlement to service connection for 
fibromyalgia, to include as secondary to 
the service-connected PTSD.  The veteran 
and his representative should be notified 
of the need to timely file a substantive 
appeal if he wishes appellate review.

Thereafter, if warranted, the case should be returned to the 
Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran unless he is notified by 
the M&ROC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


